Exhibit 10.3

EXECUTION COPY

 

PNMAC GMSR ISSUER TRUST,

as Buyer

and

PENNYMAC LOAN SERVICES, LLC,

as Seller

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

as Guarantor

and consented to by

cITIBANK, N.A.,

as Indenture Trustee

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Noteholder

and

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

--------------------------------------------------------------------------------

AMENDMENT NO. 2

Dated as of August 10, 2017

to the

Master Repurchase Agreement

Dated as of December 19, 2016

 

 





--------------------------------------------------------------------------------

 

 

AMENDMENT No. 2 TO

MASTER REPURCHASE AGREEMENT

August 10, 2017

This Amendment No. 2 (this “Amendment”) to the Repurchase Agreement (defined
below), is entered into on August 10, 2017, by and among PNMAC GMSR ISSUER TRUST
(“Buyer”), PennyMac Loan Services, LLC (“Seller” or “PLS”), and Private National
Mortgage Acceptance Company, LLC (“Guarantor”), and is consented to by Citibank,
N.A. (“Citibank”), as indenture trustee (the “Indenture Trustee”), Credit Suisse
First Boston Mortgage Capital LLC, as administrative agent and Credit Suisse AG,
Cayman Islands Branch, as noteholder of the Outstanding Notes (the
“Noteholder”).  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Repurchase Agreement. 

W I T N E S S E T H:

WHEREAS, Buyer, Seller and Guarantor have entered into that certain Master
Repurchase Agreement, dated as of December 19, 2016, as amended by the Amendment
No. 1 thereto, dated as of February 16, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, the “Repurchase Agreement”);  

WHEREAS, the Guarantor is party to that certain Guaranty, dated as of December
19, 2016, as amended by the Amendment No. 1 thereto, dated as of February 16,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), by the Guarantor in favor of Buyer;

WHEREAS, Buyer,  Seller and Guarantor have agreed, subject to the terms of this
Amendment, that the Repurchase Agreement be amended to reflect certain agreed
upon revisions to the terms of the Repurchase Agreement;

WHEREAS, as a condition precedent to amending the Repurchase Agreement, Buyer
has required the Guarantor to ratify and affirm the Guaranty on the date hereof;

WHEREAS, the Issuer, Citibank, as Indenture Trustee, as calculation agent (in
such capacity, the “Calculation Agent”), as paying agent (in such capacity, the
“Paying Agent”) and as securities intermediary (in such capacity, the
“Securities Intermediary”), PLS, as administrator (in such capacity, the
“Administrator”) and as servicer (in such capacity, the “Servicer”), Credit
Suisse First Boston Mortgage Capital LLC, as administrative agent (in such
capacity, the “Administrative Agent”) and the Credit Manager are parties to that
certain Second Amended and Restated Base Indenture, dated as of August 10, 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Base Indenture”), as supplemented by the Series 2016-MSRVF1 Indenture
Supplement, dated as of December 19, 2016, by and among the Issuer, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Administrator, the Servicer and the Administrative Agent (as
amended by the Omnibus Amendment No. 1 to Series 2016-MSRVF1 Indenture
Supplement and Series 2016-MBSADV1 Indenture Supplement, dated as of February
16, 2017, among the Buyer, the Servicer, the Administrator, the Indenture
Trustee and the Administrative Agent (the “Omnibus Amendment No. 1”), the
“Series 2016-





- 2 -

--------------------------------------------------------------------------------

 

 

MSRVF1 Indenture Supplement”), the Series 2016-MBSADV1 Indenture Supplement,
dated as of December 19, 2016, by and among the Issuer, the Indenture Trustee,
the Calculation Agent, the Paying Agent, the Securities Intermediary, the
Administrator, the Servicer and the Administrative Agent (as amended by the
Omnibus Amendment No. 1, the “Series 2016-MBSADV1 Indenture Supplement”), and
the Series 2017-GT1 Indenture Supplement, dated as of February 16, 2017 (the
“GT1 Indenture Supplement”), by and among the Issuer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the
Administrator, the Servicer and the Administrative Agent;  

WHEREAS, there are currently three Outstanding Series of Notes, (i) the Series
2016-MSRVF1 Note (the “Series 2016-MSRVF1 Note”), which was issued to PLS
pursuant to the terms of that certain Series 2016-MSRVF1 Indenture Supplement,
and which was financed by CSCIB under the Series 2016-MSRVF1 Master Repurchase
Agreement, dated as of December 19, 2016, by and among the Administrative Agent,
CSCIB, as buyer and PLS, as seller (the “MSRVF1 Repurchase Agreement”), pursuant
to which PLS sold all of rights, title and interest in the Series 2016-MSRVF1
Note to CSCIB, (ii) the Series 2016-MBSADV1 Note (the “Series 2016-MBSADV1
Note”), which was issued pursuant to the Series 2016-MBSADV1 Indenture
Supplement and (iii) the Series 2017-GT1 Notes (the “Series 2017-GT1 Notes”),
which were issued pursuant to the  GT1 Indenture Supplement; 

WHEREAS, pursuant to Section 10.15 of the Repurchase Agreement, any provision
providing for the exercise of any action or discretion by Buyer shall be
exercised by the Indenture Trustee at the written direction of either 100% of
the VFN Noteholders or the Majority Noteholders of all Outstanding Notes;

WHEREAS, pursuant to Section 10.3(e)(iii) of the Base Indenture, so long as any
Note is Outstanding and until all obligations have been paid in full, PLS shall
not consent to any amendment, modification or waiver of any term or condition of
any Transaction Document, without the prior written consent of the
Administrative Agent; and

WHEREAS, (i) pursuant to the Series 2016-MSRVF1 Indenture Supplement, with
respect to the Series 2016-MSRVF1 Note, any Action provided by the Base
Indenture or the Series 2016-MSRVF1 Indenture Supplement to be given or taken by
a Noteholder shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1
Note under the MSRVF1 Repurchase Agreement and (ii) pursuant to the terms of the
Note Purchase Agreement, dated as of December 19, 2016, by and among the Issuer,
CSFB, as the Administrative Agent and CSCIB, as purchaser, CSCIB is the
purchaser and sole noteholder of the Series 2016-MBSADV1 Note, and therefore
CSCIB is 100% of the VFN Noteholders of the Outstanding Notes;

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller, Buyer and Guarantor agree
as follows:

SECTION 1.  Amendments to Repurchase Agreement.  The Repurchase Agreement is
hereby amended as follows:





- 3 -

--------------------------------------------------------------------------------

 

 

(a)      Section 1.01 of the Repurchase Agreement is hereby amended by
inserting, in the appropriate alphabetical order, the following definition of
“Assignment Agreement”:

“Assignment Agreement” means the form of Assignment Agreement required by the
Ginnie Mae Guide for one Ginnie Mae approved issuer to assign to another Ginnie
Mae approved issuer all of its rights, title, and interest in, to and under the
Ginnie Mae Contract respecting the Mortgage Pools designated on Exhibit A of
such Agreement.

(b)      Section 1.01 of the Repurchase Agreement is hereby amended by deleting
the definitions of  “Acknowledgment Agreement” and  “Ginnie Mae MBS” in their
entirety and replacing them as follows:

“Acknowledgment Agreement” means the Amended and Restated Acknowledgment
Agreement, dated as of August 10, 2017, by and among Ginnie Mae, PLS and the
Indenture Trustee, as amended, restated, supplemented or otherwise modified from
time to time.

“Ginnie Mae MBS” means Ginnie Mae I MBS and Ginnie Mae II MBS where either (A)
Seller is the Issuer of record, or (B)(i) Seller has entered an Assignment
Agreement and consummated a purchase and sale transaction with an eligible
Ginnie Mae approved issuer to acquire MSRs, (ii) Ginnie Mae has approved and
consented to such acquisition of MSRs by executing the Assignment Agreement, and
(iii) Seller has started servicing the Mortgage Pools related to such MSRs and
collecting payments from the borrowers, but (iv) Ginnie Mae’s system has not yet
recorded Seller as the Issuer of record and such MBS are guaranteed by Ginnie
Mae, backed by pools of Ginnie Mae eligible mortgage loans in accordance with
section 306(g) of the National Housing Act, 12 U.S.C. §1721(g), the issuance of
which, and the servicing of such Ginnie Mae eligible mortgage loans by Seller,
being governed in all respects by the Ginnie Mae Contract.

SECTION 2.   Consent.  Each of the Noteholder, Indenture Trustee and
Administrative Agent hereby consent to this Amendment.  The Noteholder hereby
certifies that (i) it holds 100% of the Outstanding Notes and therefore is the
Majority Noteholder of each Series, (ii) it has the authority to deliver this
certification and the directions included herein to the Indenture Trustee, (iii)
such power has not been granted or assigned to any other person, and (iv) the
Indenture Trustee may conclusively rely upon this certification.

SECTION 3.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Issuer under the Repurchase
Agreement and the related Program Agreements, as amended hereby.





- 4 -

--------------------------------------------------------------------------------

 

 

SECTION 4.   Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective upon the execution and delivery of this Amendment by all
parties hereto.

SECTION 5.   No Default; Representations and Warranties.  To induce Buyer to
provide the amendments set forth herein, Seller hereby represents, warrants and
covenants that:

(a)      no Event of Default has occurred and is continuing on the date hereof;
and

(b)      Seller’s representations and warranties contained in the Repurchase
Agreement are true and correct in all material respects and such representations
and warranties are remade as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case, they were true, correct and complete in all material respects on and as of
such earlier date.

SECTION 6.   Single Agreement.  Except as expressly amended and modified by this
Amendment, all of the terms and conditions of the Repurchase Agreement remain in
full force and effect and are hereby reaffirmed.

SECTION 7.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement. 

SECTION 8.   GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.    

SECTION 9.   Counterparts.  This Amendment may be executed simultaneously in any
number of counterparts.  Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page by facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 10.  Owner Trustee.  It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Savings Fund Society, FSB d/b/a Christiana Trust (“Christiana”), not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, warranties, undertakings and agreements herein made on the part
of the Issuer is made and intended not as personal representations, warranties,
undertakings and agreements by Christiana but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on Christiana, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) Christiana has made
no investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Amendment and (e) under no circumstances
shall Christiana be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation,





- 5 -

--------------------------------------------------------------------------------

 

 

warranty or covenant made or undertaken by the Issuer under this Amendment or
any other related documents.

[Signatures appear on the following page]

 

 



- 6 -

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Buyer, Seller and Guarantor have caused their names to be
signed to this Amendment No. 2 to the Repurchase Agreement by their respective
officers thereunto duly authorized as to the date first above written.

Buyer:

 

PNMAC GMSR ISSUER TRUST, as Buyer

 

 

 

By:  Wilmington Savings Fund Society, FSB

 

  d/b/a Christiana Trust, not in its individual

 

  capacity but solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

 

Name:      Jeffrey R. Everhart, AVP

 

 

Title:

 





Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------

 

 

Seller:

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:     Pamela Marsh

 

 

Title:       Managing Director, Treasurer

 





Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------

 

 

Guarantor:

 

PRIVATE NATIONAL MORTGAGE

 

  ACCEPTANCE COMPANY, LLC

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:     Pamela Marsh

 

 

Title:       Managing Director, Treasurer

 





Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

CITIBANK, N.A., as Indenture Trustee and not

 

   in its individual capacity

 

 

 

By:

/s/ Valerie Delgado

 

 

Name:     Valerie Delgado

 

 

Title:       Vice President

 





Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

   BRANCH

 

By:

/s/ Elie Chau

 

 

Name:     Elie Chau

 

 

Title:       Authorized Signatory

 

 

 

 

By:

/s/ Patrick Duggan

 

 

Name:     Patrick Duggan

 

 

Title:       Authorized Signatory

 





Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

CONSENTED AND AGREED TO BY:

 

 

 

CREDIT SUISSE FIRST BOSTON

 

   MORTGAGE CAPITAL LLC, as

 

   Administrative Agent

 

 

 

By:

/s/ Elie Chau

 

 

Name:     Elie Chau

 

 

Title:       Vice President

 

Signature page to Amendment No. 2 to PC Repurchase Agreement

--------------------------------------------------------------------------------